Citation Nr: 0638569	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbar 
strain with degenerative disc disease (DDD) with traumatic 
arthritis, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971, and from March 1972 to January 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2005.  A transcript of the hearing has been 
made and is associated with the claims file

This case was remanded to the RO in September 2005 for 
further development in order to obtain additional treatment 
records and to provide the veteran with the opportunity for 
VA examinations.  The requested developments having been 
completed, the claims are now again before the Board.

On a procedural note, the Board also notes that additional 
medical evidence has been received since the last 
Supplemental Statement of the Case was issued.  This includes 
April 2006 MRI and X-rays reports.  Since this evidence was 
received after the last RO review, the Board has, 
accordingly, reviewed the additional evidence and is of the 
opinion that, given the favorable outcome with respect to the 
low back disability, it is in the veteran's best interest and 
no prejudice will result to the veteran by way of appellate 
review of the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).




FINDINGS OF FACT

1.  Pronounced degenerative disc disease is shown.  Ankylosis 
of the spine is not shown.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing loss on the right, and Level I 
on the left.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but no 
greater, for chronic lumbar strain with DDD with traumatic 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-
5010, 5289, 5292, 5293, 5295 (2006) (as amended by 67 Fed. 
Reg. 54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, VCAA notice was not initially provided 
to the veteran.  As noted above, the case was remanded in 
September 2005 to provide that notice.  Accordingly, the RO 
issued post-adjudication VCAA notice by letter dated in 
September 2005.  The notice informed the veteran of the type 
of evidence needed to substantiate the claims for increased 
evaluations, namely, evidence that the disabilities had 
worsened in severity.  

The veteran was informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of his claims.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action described above cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
had the opportunity to submit additional argument and 
evidence, which he did.  And he had the opportunity to 
testify as to the issues before the undersigned Acting 
Veterans Law Judge.  For these reasons, the veteran has not 
been prejudiced by the timing of the VCAA notice.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on four of the five elements of a service connection claim). 

Concerning notice of the remaining element, the establishment 
an effective date, the Board observes that concerning the 
increase for the service-connected back disability granted 
herein will be sent back to the RO for implementation.  The 
RO will provide notice to the veteran of the criteria for the 
establishment of effective dates.  The Board further observes 
that the veteran may appeal the effective date established, 
should he disagree with it.  

Concerning the claim for increased rating for the service-
connected hearing loss, the Board, by this decision, is 
denying that claim and, hence, the issue of the effective 
date to be assigned is moot.  There is thus no harm to the 
veteran in proceeding with this claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran VA examinations.  As the 
veteran has not identified additional records, pertinent to 
the claims, which have not been obtained or sought by the RO, 
the Board concludes that no further assistance to the veteran 
in developing the facts pertinent to the claims is required 
to comply with the duty to assist.

Increased Evaluations

The veteran seeks higher evaluations for his service-
connected lower back disability and hearing impairment.  In 
May 2005, he testified before the undersigned Acting Veterans 
Law Judge that his symptoms had worsened.  Concerning his 
back, he described pain and numbness in his left foot, with 
drop foot and spasm.  He stated he had a brace for his back 
and used a cane to walk.  Concerning his bilateral hearing 
loss, he reported that his hearing had decreased.  He 
similarly testified at a personal hearing at the RO.

As will be discussed fully below, the Board finds that the 
evidence supports the claim for increased evaluation for the 
lower back disability.  Regrettably, the Board finds that a 
preponderance of the evidence is against the claim for an 
increased evaluation for bilateral hearing loss.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. 

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Back

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, on August 26, 2003, the rating 
criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454- 
51458 (Sept. 26, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71(a), DCs 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).

In a rating decision dated in May 1979, service connection 
was granted for chronic lumbosacral strain.  The disability 
was evaluated as zero percent disabling under DC 5295, which 
contemplated lumbosacral strain, effective in January 1979.  
In January 1990, this evaluation was increased to 10 percent, 
effective in November 1987, pursuant to a December 1989 Board 
decision granting the increase.  In a May 1999 rating 
decision, the evaluation was again increased to 40 percent, 
effective in November 1995, under DC 5296-5293, for chronic 
lumbar strain with DDD and traumatic arthritis, evaluated as 
intervertebral disc disease.  See 38 C.F.R. § 4.27 (2006).  
This evaluation has been confirmed and continued to the 
present.

Under the regulations in effect at the time the veteran filed 
his claim, 38 C.F.R. § 4.71a, DC 5293, which pertains to 
intervertebral disc syndrome, afforded a 40 percent 
evaluation for severe symptomatology of recurring attacks 
with intermittent relief, and a 60 percent evaluation for 
pronounced symptomatology with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
DCs 5293 (prior to September 23, 2002).

After review of the medical evidence, the Board finds that 
the veteran meets the criteria for a 60 percent evaluation 
under the pre-amended DC 5293.

To that end, the Board places significant probative value on 
a January 2006 VA examination undertaken to address the 
veteran's level of disability.  Specifically, the examination 
reflected findings of limited lumbar spine motion measured at 
60 degrees forward flexion with pain at 45 degrees, 25 
degrees extension with pain at 20 degrees, 25 degrees right 
and left lateral flexion with pain, bilaterally, at 20 
degrees, and 25 degrees left and right lateral rotation with 
pain, bilaterally, at 20 degrees.  Repetitive motion did not 
produce any change in these measurements, and the examiner 
noted that the veteran's complaints of pain were subjective 
in nature.  

Deep tendon reflexes were measured at 3+ knee jerk and 1+ 
ankle jerk, bilaterally.  Straight leg raising caused pain on 
the right at 30 degrees and on the left at 20 degrees.  The 
long toe extensor on the left great toe was "completely 
out" and the veteran exhibited no motor flexion at all 
there.  Decreased sensation of the L5 nerve root was also 
found.  The examiner observed the veteran to walk with a limp 
on the left side, and to be unable to heel walk and toe 
walked with difficulty.  The veteran was observed to be 
unsteady, and to exhibit foot drop and pain to the touch in 
the lumbosacral spine.  

Clinical results by magnetic resonance imaging (MRI) 
evidenced "severe" narrowing of the L4 and L5 disc with an 
extruded disc fragment behind the L4 vertebral body causing 
severe compression of the thecal sac and projecting into the 
left lateral recess.  Narrowing was also evidenced in the L5-
S1 disk space.  Results of X-rays revealed anterior spurring 
on the margins of the vertebra and severe narrowing of the 
disk spaces at L4 and L5.  

The examiner diagnosed degenerative disk disease and 
degenerative arthritis of the lumbar spine with herniated 
nucleus pulposus at L4.  The examiner opined that the 
veteran's subjective complaints were supported with objective 
physical findings, and that the veteran manifested 
"significant physical impairment" due to his back 
condition.  During flare-ups, the examiner opined that the 
veteran could experience further limitations in range of 
motion and the amount of pain in functional capacity, but the 
examiner stated he was unable to estimate the additional 
limitation and pain without resorting mere speculation.

VA treatment records throughout document consistent 
complaints of and treatment for chronic lower back pain with 
radiation in to the lower extremity with numbness and 
weakness in the left leg.  These records further reflect 
objective observations of decreased range of motion with 
pain, and decreased motor strength and sensation in the L5 
distribution with diagnoses of chronic lower back pain 
secondary to degenerative joint disease and L5 radiculopathy.  

In sum, taken together, the veteran's subjective complaints 
of pain and decreased sensation, and impaired gait, along 
with objective evidence of limitation of motion, decreased 
sensation of the L5 nerve root, loss of the long toe 
extensor, and radiographic evidence of "severe" disc 
disease, more nearly approximates a 60 percent rating under 
the pre-amended DC 5293.

However, the Board finds, based on the evidence of record, 
that the objective findings of the veteran's lumbar spine 
disability do not warrant more than a 60 percent evaluation 
under any potentially applicable pre-amended diagnostic code.  
Specifically, an evaluation greater than 60 percent is 
afforded under the pre-amended criteria for residuals of 
fracture vertebrae with cord involvement, where the veteran 
is bedridden, or requires long leg braces, under DC 5285; or 
for complete ankylosis of the spine at an unfavorable angle, 
under DC 5286.  

However, the medical evidence does not show that these 
manifestations are present.  Clinical medical evidence does 
not show evidence of fracture with cord involvement, nor that 
the veteran's spine is ankylosed.  Rather, the medical 
evidence demonstrates that he can move his lower spine, 
albeit with pain and limitation.

Having determined that the veteran was entitled to a 60 
percent rating, but no more, under the pre-amended 
regulations, the Board will now consider whether a higher 
than 60 percent rating is warranted under the new 
regulations.  

Under the amended spinal regulations, which were considered 
by the RO, a higher than 60 percent rating is warranted only 
with unfavorable ankylosis of the entire spine (warranting a 
100 percent rating).  In this case, the Board finds that a 
higher rating is not warranted under the amended regulations.  

Importantly, the Board finds there is no evidence of 
ankylosis (either favorable or unfavorable) of the entire 
spine.  As explained above, the veteran's disability picture 
does not present one of ankylosis of the spine-in part or 
entire.  Rather the medical evidence reflects that he can 
still move his spine, albeit with limited and painful motion 
in the lumbosacral spine.  Therefore, a higher evaluation 
under the amended regulations is not warranted.

Next, the Board will consider whether the veteran is entitled 
to a rating in excess of 60 percent for intervertebral disc 
syndrome.  Under the amended regulations, the Board notes 
that a 60 percent rating anticipates incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months.  However, a 60 
percent rating is the highest available based on 
incapacitating episodes under the new disc regulations.  
Since the veteran is at the maximum available evaluation 
based on incapacitating episodes, there is no basis to grant 
a higher rating.

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the new disc regulations by 
separately evaluating the neurological and orthopedic 
manifestations.  The medical evidence does show that the 
veteran exhibits neurological manifestations that are 
attributed to his service-connected lumbosacral spine 
disability.  These manifestations include complaints of 
radiating pain, weakness, and numbness in the lower left 
extremity, and findings of decreased motor and sensation in 
the left L5 distribution throughout the time period of the 
appeal.  

VA examinations conducted in August 2002 and August 2003 
noted findings of numbness to the lateral aspect of the left 
calf.  A January 2006 examination reflect findings of no 
motor flexion in the left great toe with long toe extensor on 
the left completely out, observations of foot drop, and 
decreased sensation in the L5 nerve root distribution.  Yet, 
deep tendon reflexes have been found to be equal, 
bilaterally, throughout, and no atrophy has been found.  And, 
while the veteran is noted to limp favoring the left and to 
be unable to heel walk, he is able to toe walk with 
difficulty and, overall, to ambulate, albeit with the use of 
a cane.  

In this case, the Board notes that the veteran's chronic 
orthopedic manifestations are best represented with a rating 
of 40 percent under DC 5292 for "severe" limitation of 
motion, the maximum available under this code.  See Johnston, 
10 Vet. App. 80, 85 (1997).  There is no evidence of 
unfavorable ankylosis of the lumbar spine to consider a 
higher rating under the General Rating Formula.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124 (2006).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost. 
Id.

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

Diagnostic Code 8521 provides the rating criteria for 
paralysis of the external popliteal nerve, which included 
foot drop.  Disability ratings of 10 percent, 20 percent and 
30 percent are assignable for incomplete paralysis which is 
mild, moderate or severe in degree, respectively.  Id.  A 40 
percent rating is warranted for complete paralysis.  Id.  
Further, DC 8621 refers to neuritis and DC Code 8721 refers 
to neuralgia.

Based on the evidence outlined above, the veteran's 
neurological symptoms equate to an incomplete paralysis of 
the external popliteal nerve, which affects extension of the 
toe, as well as foot drop.  The highest evaluation afforded 
under DC 8521 for incomplete paralysis is 30 percent, which 
combined with the highest evaluation under the general rating 
criteria described above, 40 percent, would be no greater 
than the 60 percent afforded under the pre-amended criteria.  
See 38 C.F.R. § 4.25.  Moreover, the pre-amended criteria 
considers neurological manifestations of intervertebral disc 
disease under DC 5293; hence, the Board finds that the pre-
amended criteria is the more advantageous to the veteran in 
the present case.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the lumbar and 
thoracic spine disabilities.  In this case, the disability at 
issue is rated based on diagnostic codes for limitation of 
motion in the thoracic, or dorsal, and lumbar spine.  It is 
noted that the criteria for these diagnostic codes 
specifically considers limitation of range of motion.  
Separate evaluation under either diagnostic codes, such as DC 
5292, is prohibited under 38 C.F.R. § 4.14.  

In addition, DC 5293 contemplates neurological manifestations 
attributed to the intervertebral disc syndrome.  Hence, under 
the pre-amended criteria, separate evaluation under 
diagnostic codes contemplating these neurological 
manifestations are similarly prohibited.  Separate evaluation 
under the amended criteria is, in contrast, permitted.  
However, as explained at length above, to do so is not 
favorable to the veteran and, in any event, such an 
evaluation could be effective only from the effective date of 
the revised regulation.  Therefore, separate, compensable 
evaluations for neurological manifestations are not 
warranted.

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 
supra.  The veteran's complaints of pain, weakness, and 
numbness were considered in the level of impairment and loss 
of function attributed to his lower back disability.  The 
Board notes that these manifestations are credited to provide 
the evaluation already assigned for this disability herein. 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Accordingly, the Board concludes that the impairment 
resulting from the veteran's service-connected back 
disability is appropriately compensated by the assignment of 
a 60 percent evaluation under DC 5293 of the pre-amended 
criteria.  After review of the medical evidence, the Board 
finds that the evidence supports an evaluation of 60 percent, 
but no greater, for the service connected chronic lumbar 
strain with DDD with traumatic arthritis.

Hearing Loss

Service connection for bilateral hearing loss was originally 
granted by a May 1979 rating decision and evaluated as zero 
percent disabling, effective in January 1979.  This 
evaluation has been confirmed and continued to the present.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).  The current noncompensable evaluation for 
bilateral hearing loss was assigned under DC 6100.  

Under the rating criteria, the basic method of rating hearing 
loss involves audiological test results of organic impairment 
of hearing acuity, as measured by the results of controlled 
speech discrimination testing (Maryland CNC) together with 
the average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz (Hz).  

These test results are entered into a table of the rating 
schedule (Table VI) to determine the auditory acuity level of 
each ear (ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness), and 
these auditory acuity levels are entered into another table 
(Table VII) of the rating schedule to determine the 
percentage disability rating.  38 C.F.R. § 4.85.

The record contains VA audiological examination reports dated 
in August 2002 and February 2006, and VA outpatient treatment 
records, which reflect on-going treatment for hearing 
impairment.  Audiometric results, in pure tone thresholds, 
are shown below:



August 2002
HERTZ

1000
2000
3000
4000
RIGHT
5
5
55
45
LEFT
10
10
60
65

Average pure tone threshold may be calculated at 27.2 
decibels (dB) in the right ear and 36.1 dB in the left.  
Speech audiometry was measured at 98 percent in the right 
ear, and 98 percent for the left ear.  The examiner diagnosed 
moderately severe to severe sensorineural hearing loss.

February 
2006
HERTZ

1000
2000
3000
4000
RIGHT
5
10
65
55
LEFT
10
50
70
65

Average pure tone threshold was calculated at 34 dB of the 
right ear and 49 dB of the left ear.  Speech audiometry was 
measured at 96 percent of the right ear, and 94 percent of 
the left ear.  The examiner diagnosed moderate to moderately 
severe sensorineural hearing loss on the right and moderate 
to severe loss on the left.  

These findings reflect no more than Level I hearing loss in 
the right ear and Level I in the left.  Thus, under the 
criteria, the findings of hearing impairment for bilateral 
hearing loss are considered noncompensable.  See DC 6100.

An alternative method of rating for exceptional patterns of 
hearing impairment, as defined in 38 C.F.R. § 4.86 provides 
that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 
dB or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 dB or less at 1000 
Hz and 70 dB or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a), (b).  

As noted above, the audiometric results do not show that the 
veteran meets the criteria for consideration under these 
revised provisions, thus he is not entitled to consideration 
under these provisions.

The Board finds that the audiometric findings do not support 
the assignment of an evaluation greater than zero percent 
under DC 6100.  In addition, the Board notes that the 
evaluations derived from the Schedule are intended to make 
allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of an 
evaluation greater than zero percent for the veteran's 
bilateral hearing loss.

Summary

The veteran contends that his service connected back 
disability and bilateral hearing loss are worse than 
evaluated, and by this decision the Board has granted an 
increase of 60 percent, but no greater, for the service-
connected chronic lumbar strain with DDD and traumatic 
arthritis.  The Board notes that the veteran is competent to 
report his symptoms and complaints.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, he is not competent to 
offer medical opinion as to extent of his disabilities as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In addition, the Board observes that the 
audiometric examination reports herein discussed provide more 
probative evidence of the degree of the veteran's impairment 
than his lay opinion.  See Lendenmann, supra.  

The Board has considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

An evaluation of 60 percent, and no greater, for chronic 
lumbar strain with DDD with traumatic arthritis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An increased evaluation for bilateral hearing loss is denied.



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


